DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 51-70 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the new grounds of rejection are made below.
	
Response to Amendment
Double Patenting
4.	Claims 51-53, 56-63, and 65-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,455,288. 
5.	Claims 51-53, 56-63, and 65-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,039. 

6.	Per Applicant’s request, the Double Patenting rejections will be held in abeyance until one or more claims of the present application are indicated as allowable.
 
Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
8.	Claims 51, 52, 56, 60, 61, 62, 66, and 70 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Naito et al. (US Publication 2015/0082356, hereinafter Naito) in view of Engeli et al. (US Publication 2014/0126890, hereinafter Engeli). 
Regarding claim 51, Naito discloses a method for adjusting priority of media assets, the method comprising: 
receiving a search input from a user (Naito, para. 0136, fig’s 6-9, receive a user search input keyword); 
searching a database of search terms to identify a search term corresponding to the search input, wherein each search term of the database is a previously received search input and has a corresponding frequency value stored in the database (Naito, para. 0105, searching history information storing section for keywords of previously performed searches; para. 0188, the history information updating section stores the previously-searched keyword in the history information storing section in such a way that the previously-searched keyword is associated with search frequency);
updating the  frequency value stored in the database for the identified search term (Naito, para. 0117, updating the history information storing section 235 by increasing, by one, search frequency associated with the previously-searched keyword). 
Naito does not explicitly disclose:
each search term of the database has a corresponding preference level;
updating the preference level based on the updated frequency value; and 
automatically adjusting recording priority of a media asset in a list of media assets based on the updated preference level, wherein the media assets in the list are scheduled to be recorded and the recording priority of the media assets in the list is adjusted prior to being recorded.
Engeli discloses:
each search term has a corresponding preference level (Engeli, Abstract, para. 0023, 0026, fig. 3, setting a priority level for each search keyword of a plurality of search keywords; each group of one or more priority levels, from low to high or vice versa, can be associated with a preference level);
updating the preference level based on the updated frequency value (Engeli, para. 0039, apparatus 20 is operative to automatically monitor a recording habit of a user and generate user preference data according to the user's searching/recording habit, i.e., updating the value of a search frequency counter is well-known in the art as disclosed by Naito above.  For example, apparatus 20 generates keywords from program information of those programs frequently watched by the user, and use those automatically generated data and/or user entered data to select programs for recording; para. 0075 and 0078, fig. 7, apparatus 20 may add a new entry to the corresponding list according to the number of timer-recorded programs that the entry appears. Apparatus 20 can, using Edit button 323, reposition the automatically generated keyword in any position in the keyword list – that is to update preference level; para’s 0086-0090, fig. 8, at step 810, apparatus 20 analyzes the recording habit of the user by analyzing the program information of timer recorded programs, i.e., the manually recorded programs, and automatically enter a second keyword according to the analysis. This assumes that apparatus 20 is enabled to use the adaptive mode for keyword entries, as shown above in FIG. 7; apparatus 20 searches program information of programs in an electronic program guide stored in a memory having a match on a second keyword, i.e., compare a keyword in the electronic program guide with a second keyword on the corresponding list; apparatus 20 selects those matched programs for automatic recording. The user may use the Edit button 323 to change the priorities of the second keyword that was automatically added by the  apparatus, i.e., update preference level);	
automatically adjusting recording priority of a media asset in a list of media assets based on the updated preference level, wherein the media assets in the list are scheduled to be recorded and the recording priority of the media assets in the list is adjusted prior to being recorded (Engeli, para. 0040, apparatus 20 is operative to score a program in an electronic program guide (EPG) according to the priorities of keywords matched to program information of that program in the EPG. When the score of a program exceeds a recording score threshold/priority level, apparatus 20 selects that program for automatic recording; para. 0045, processor 24 is operative to execute software code that automatically monitors user's recording habit and automatically collects preference data from information of programs watched and/or recorded/replayed by the user, enables display of set-up menus for a user to enter preference data, and automatically selects programs for recording according to user preference data. Processor 24 causes user preference data to be collected in memory 25, compares user preference data with program information of a program included in an EPG and calculates a match score for that program. If the match score of a program exceeds a recording score threshold/priority level, processor 24 selects that program for automatic recording. Therefore, Engeli discloses automatically adjusting recording priority of a media asset in a list of media assets based on the updated preference level, wherein the media assets in the list are scheduled to be recorded and the recording priority of the media assets in the list is adjusted prior to being recorded.  It is also noted that changing the priority and automatically recording TV programs listed on EPG in the order from high to low priority is well known in the art, see Tang, CN101808187, para. 0008, prioritize the TV program list of interest, and automatically determine to record the many TV programs of interest to the user so that users can build a local video library that can be customized according to their own interests; para. 0014, recording the list of TV programs in the order of high priority to low priority; para. 0082, modifying the priority of EPG programs to allow programs of interest to be scheduled for recording).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Engeli’s features into Naito’s invention for enhancing user’s playback experience by automatically prioritizing the recording of broadcast programs based on user's recording habit.

	Regarding claim 52, Naito-Engeli discloses the method of claim 51 wherein automatically adjusting the recording priority further comprises increasing or decreasing the recording priority of the media assets in the list (Engeli, Abstract, para. 0023, 0026, fig. 3, setting a priority level for each search keyword of a plurality of search keywords; each group of one or more priority levels, from low to high or vice versa, an be associated with a preference level; para. 0090 and 0091, user provided priority and system-assigned priority can be modified by user, assigning an expected priority of the second media asset to be higher or lower than the current priority of the second media asset, and setting the amount of increasing or decreasing the current priority of the second media asset to be a predetermined increment is a variation of the priority modifying option and/or design choice). 
	The motivation and obviousness arguments are the same as in claim 51.

Regarding claim 56, Naito-Engeli discloses the method of claim 51 further comprising: retrieving a scheduling of the media assets in the list that the user has scheduled to be recorded; and updating the schedule for recording of the media assets in the list based on the adjusted recording priorities (Engeli, para. 0040, apparatus 20 is operative to score a program in an electronic program guide (EPG) according to the priorities of keywords matched to program information of that program in the EPG. When the score of a program exceeds a recording score threshold/priority level, apparatus 20 retrieves and selects that program for automatic recording; para. 0045, processor 24 is operative to execute software code that automatically monitors user's recording habit and automatically collects preference data from information of programs watched and/or recorded/replayed by the user, enables display of set-up menus for a user to enter preference data, and automatically retrieves and selects programs for recording according to user preference data. Processor 24 causes user preference data to be collected in memory 25, compares user preference data with program information of a program included in an EPG and calculates a match score for that program. If the match score of a program exceeds a recording score threshold/priority level, processor 24 selects that program for automatic recording. It is also noted that automatically recording TV programs listed on EPG in the order from high to low priority is well known in the art, see Tang, CN101808187, para. 0008, prioritize the TV program list of interest, and automatically determine to record the many TV programs of interest to the user so that users can build a local video library that can be customized according to their own interests; para. 0014, retrieving the list of TV programs and recording the programs in the order of high priority to low priority). 
The motivation and obviousness arguments are the same as in claim 51.

Regarding claim 60, Naito-Engeli discloses the method of claim 51, wherein each entry of the database of search terms comprises at least one of: keywords, program titles, or related people (Naito, para’s 0135 and 0153, search keywords can be person name).

	Regarding claims 61, 62, 66, and 70, these claims comprise limitations substantially the same as claims 51, 52, 56, and 60; therefore, they are rejected for the same reasons set forth.

9.	Claims 53 and 63 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Naito-Engeli, as applied to claims 51 and 61 above, in view of Tang (Chinese Publication CN101808187 08-2010). 
	Regarding claim 53, Naito-Engeli discloses the method of claim 51, and further discloses automatically adjusting the recording priority (Engeli, para. 0040, apparatus 20 is operative to score a program in an electronic program guide (EPG) according to the priorities of keywords matched to program information of that program in the EPG. When the score of a program exceeds a recording score threshold/priority, apparatus 20 selects that program for automatic recording; para. 0045, processor 24 is operative to execute software code that automatically monitors user's recording habit and automatically collects preference data from information of programs watched and/or recorded/replayed by the user, enables display of set-up menus for a user to enter preference data, and automatically selects programs for recording according to user preference data. Processor 24 causes user preference data to be collected in memory 25, compares user preference data with program information of a program included in an EPG and calculates a match score for that program. If the match score of a program exceeds a recording score threshold/priority, processor 24 selects that program for automatic recording. It is also noted that automatically recording TV programs listed on EPG in order of priority from high to low is well known in the art, see Tang, CN101808187, para. 0008, prioritize the TV program list of interest, and automatically determine to record the many TV programs of interest to the user so that users can build a local video library that can be customized according to their own interests; para. 0014, the recording module is used for recording the searched TV programs in order of priority from high to low).
	Naito-Engeli does not explicitly disclose:
	determining an available storage capacity of a device comprising storage with respect to a given period; determining an amount of the media asset of the plurality of media assets that the user has scheduled to be recorded that corresponds to the available storage capacity;
	retaining, for the given period, a scheduling of the media asset of the plurality of media assets that the user has scheduled to be recorded having corresponding recording priority that is equal to or less than the amount; and unscheduling a remainder of the retrieved list of media assets for recording for the given period.
Tang discloses:
	determining an available storage capacity of a device comprising storage with respect to a given period; determining an amount of the media asset of the plurality of media assets that the user has scheduled to be recorded that corresponds to the available storage capacity (Tang, para. 0008, prioritize the TV program list of interest, and automatically determine to record as many TV programs of interest to the user as possible according to the size of the available local storage device space, so that users can build a local video library that can be customized according to their own interests,; para. 0014,  recording a list of TV programs in the order of high priority to low priority according to the amount of locally available storage resources; this implies determining an amount of the media asset of the plurality TV programs that the user has scheduled to be recorded that corresponds to a determined available storage capacity);
	retaining, for the given period, a scheduling of the media asset of the plurality of media assets that the user has scheduled to be recorded having corresponding recording priority that is equal to or less than the amount; and unscheduling a remainder of the retrieved list of media assets for recording for the given period (Tang, para. 0008, prioritize the TV program list of interest, and automatically determine to record as many TV programs of interest to the user as possible according to the size of the available local storage device space, so that users can build a local video library that can be customized according to their own interests,; para. 0014,  recording a list of TV programs in the order of high priority to low priority according to the amount of locally available storage resources; this implies retaining, for the given period, a scheduling of recording the TV programs based on the size of the available local storage device space; para. 0082, modifying the priority of EPG programs so that specific program(s) will not be recorded, i.e., unscheduling the recording of a portion of the program list).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tang’s features into Naito-Engeli’s invention for effectively managing  system resource for program recording.  

Regarding claim 63, this claim comprises limitations substantially the same as claim 53; therefore it is rejected for the same reasons set forth.

10.	Claims 54, 55, 64, and 65 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Naito-Engeli, as applied to claims 51 and 61 above, in view of Wanstedt (US Publication 2013/0308507).
	Regarding claim 54, Naito-Engeli discloses the method of claim 51.
	Naito-Engeli does not explicitly disclose but Wanstedt discloses wherein each recording priority among a plurality of recording priorities is assigned a category among a set of categories (Wanstedt, par. 0112, where the one or more criteria are related to an anticipated waiting time before being scheduled. For example, the determining could involve comparison of load values and/or scheduling priority values with thresholds corresponding to different load priorities and/or scheduling priority categories, such as e.g. "low", "medium", or "high" load, and "low", "medium", or "high" priority. Other granularities of categories are possible. For example, a certain combination of high cell load "Y" and low scheduling priority "Z" may be estimated or identified as being associated with an anticipated waiting time "t" of at least x ms. This combination of load and priority could then be defined as a criterion or threshold. For example, the criterion may be formulated as that the determined cell load "y" should exceed the load "Y" and the determined scheduling priority "z" should be below the priority "Z").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wanstedt’s features into Naito-Engeli for enhancing user’s selection process by providing multiple criteria to a list of candidate entities in case of a conflict of a specific criterion. 

Regarding claim 55, Naito-Engeli-Wanstedt discloses the method of claim 54 further comprising: determining a scheduling conflict between a first recording priority among the plurality of recording priorities and a second recording priority among the plurality of recording priorities; and automatically handling the scheduling conflict based on the assigned category (Wanstedt, par. 0112, where the one or more criteria are related to an anticipated waiting time before being scheduled. For example, the determining could involve comparison of load values and/or scheduling priority values with thresholds corresponding to different load priorities and/or scheduling priority categories, such as e.g. "low", "medium", or "high" load, and "low", "medium", or "high" priority. Other granularities of categories are possible. For example, a certain combination of high cell load "Y" and low scheduling priority "Z" may be estimated or identified as being associated with an anticipated waiting time "t" of at least x ms. This combination of load and priority could then be defined as a criterion or threshold. For example, the criterion may be formulated as that the determined cell load "y" should exceed the load "Y" and the determined scheduling priority "z" should be below the priority "Z").
The motivation and obviousness arguments are the same as in claim 54.

	Regarding claim 64 and 65, these claims comprise limitations substantially the same as claims 54 and 55; therefore, they are rejected for the same reasons set forth.

11.	Claims 58 and 68 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Naito-Engeli, as applied to claims 51 and 61 above, in view of Kim (US Publication 2004/0123319).
	Regarding claim 58, Naito-Engeli discloses the method of claim 51 further discloses searching a program for automatic recording according to user preferences include entries automatically added by the apparatus according to a recording habit of the user (see Engeli, Abstract, and par. 0008 through par. 0018).
	Naito-Engeli does not explicitly disclose but Kim discloses generating a user search profile based on behavior of the user and corresponding preference level for each search term among the search terms in the database (Kim, par. 0014, storing search terms in database based on an order of priority based on search frequency; a user search profile can be generated based on for group of priority levels, search terms, or programs; search behavior is based on past recording history that corresponds to predetermined period of time relative to a present time; generating priority order “preference level”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Naito-Engeli for enhancing user’s search experience by providing user search profile based on user behavior and preference level. 

	Regarding claim 68, this claim comprises limitations substantially the same as claim 58; therefore, it is rejected for the same reasons set forth.

12.	Claims 57, 59, 67 and 69 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Naito-Engeli-Kim, as applied to claims 56 and 66 above, in view of Silvester (US Publication 2004/0203364).
Regarding claim 57, Naito-Engeli-Kim discloses the method of claim 56.
	Naito-Engeli-Kim does not explicitly disclose notifying the user of the updated scheduled recordings based on the adjusted recording priorities. 
	Silvester discloses notifying the user of the updated scheduled recordings based on the adjusted recording priorities (Silvester, para. 0021, notify a user of operation frequency of a highest priority device may be changed due to conflict, and receive user’s input as to changing operation frequency of the device, which is seen as changing the operating priority of the device to avoid conflict with other devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Silvester’s features into Naito-Engeli-Kim for enhancing user’s viewing experience by notifying user of updated schedule recordings based on adjusted recording priorities. 

	Regarding claim 67, this claim comprises limitations substantially the same as claim 57; therefore, it is rejected for the same reasons set forth.

	Regarding claim 59, Naito-Engeli-Kim discloses the method of claim 58.
	Naito-Engeli-Kim discloses adjusting priorities of media assets, but does not explicitly disclose receiving user input that indicates approval or disapproval of the adjusted priorities; and altering the search profile generated for the user based on the approval or disapproval of the user.
	Silvester discloses: 
	receiving user input that indicates approval or disapproval of the adjusted priorities; and altering the search profile generated for the user based on the approval or disapproval of the user (Silvester, para. 0021, notify a user of operation frequency of a highest priority device may be changed due to conflict, and receive user’s input as to changing operation frequency of the device, which is seen as changing the operating priority of the device to avoid conflict with other devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Silvester’s features into Naito-Engeli-Kim for enhancing user’s viewing experience by providing user option to change priority level of media recording while effectively supporting user’s change of interest. 

	Regarding claim 69, this claim comprises limitations substantially the same as claim 59; therefore it is rejected for the same reasons set forth.

Consideration of Reference/Prior Art
13.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484